           Case 1:17-cv-00173-BRW-CSM Document 113 Filed 11/05/18 Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NORTH DAKOTA
                                        WESTERN DIVISION

      Energy Transfer Equity, L.P., and Energy             )
      Transfer Partners, L.P.,                             )
                                                           )    Case No. 1:17-cv-00173
                             Plaintiffs,                   )
                                                           )
vs.                                                        )
                                                           )
      Greenpeace International (aka “Stichting             )
      Greenpeace Council”); Greenpeace, Inc.;              )
      Greenpeace Fund, Inc.; Banktrack (aka                )
      “Stichting Banktrack”); Earth First!; Cody           )
      Hall; Krystal Two Bulls; Jessica Reznicek;           )
      Ruby Montoya; Charles Brown; and John and            )
      Jane Does 1-20,

                             Defendants.



                  PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO SERVE
                         OR FOR ALTERNATIVE FORM OF SERVICE

             Plaintiffs Energy Transfer Equity, L.P. and Energy Transfer Partners, L.P. (together,

      “Energy Transfer” or “Plaintiffs”) respectfully submit this motion for an extension of time to

      serve Defendants Jessica Reznicek, Ruby Montoya, Krystal Two Bulls, and Cody Hall or, in the

      alternative, for leave to serve these defendants by alternative means.

             This motion is supported by the attached Memorandum of Law in Support of Motion for

      Extension of Time to Serve or For Alternative Form of Service, the Declaration of Jennifer S.

      Recine, and exhibits thereto.

             Wherefore, Plaintiffs respectfully request the Court to grant a 45-day extension of time to

      serve Defendants Reznicek, Montoya, Two Bulls, and Hall. In the alternative, Plaintiffs

      respectfully request that the Court grant Plaintiffs leave to serve Ms. Reznicek and Ms. Montoya




                                                       1
     Case 1:17-cv-00173-BRW-CSM Document 113 Filed 11/05/18 Page 2 of 3



by service upon their attorney, William Quigley, and Ms. Two Bulls and Mr. Hall by publication,

email, or other means the Court deems appropriate.




                                              2
       Case 1:17-cv-00173-BRW-CSM Document 113 Filed 11/05/18 Page 3 of 3



DATED this 5th day of November, 2018.

         FREDRIKSON BYRON P.A.                  KASOWITZ BENSON TORRES LLP

                                                /s/ Jennifer S. Recine

 By:     Lawrence Bender, ND Bar# 03908   By:   Michael J. Bowe (admitted pro hac vice)
                                                Jennifer S. Recine (admitted pro hac vice)
                                                Lauren Tabaksblat (admitted pro hac vice)

         1133 College Drive, Suite 1000         1633 Broadway
         Bismarck, ND 58501                     New York, NY 10019
         Telephone: 701.221.8700                Telephone: 212.506.1700
         Fax: 701.221.8750


         Attorneys for Plaintiffs




                                          3
